677 F.3d 921 (2012)
Rosalina CUELLAR DE OSORIO; Elizabeth Magpantay; Evelyn Y. Santos; Maria Eloisa Liwag; Norma Uy; Ruth Uy, Plaintiffs-Appellants,
v.
Alejandro MAYORKAS, Director, United States Citizenship and Immigration Services; Janet Napolitano, Secretary of the Department of Homeland Security; Hillary Rodham Clinton, Secretary of State, Defendants-Appellees.
Teresita G. Costelo; Lorenzo P. Ong, Individually and on Behalf of all Others Similarly Situated, Plaintiffs-Appellants,
v.
Janet Napolitano, Secretary of the Department of Homeland Security; United States Citizenship and Immigration Services; Alejandro Mayorkas, Director, United States Citizenship and Immigration Services; Lynne Skeirik, Director, National Visa Center; Christina Poulos, Acting Director, California Service Center, United States Citizenship and Immigration Services; Hillary Rodham Clinton, Secretary of State, Defendants-Appellees.
Nos. 09-56786, 09-56846.
United States Court of Appeals, Ninth Circuit.
April 20, 2012.
Nancy Ellen Miller, Esquire, Reeves & Associates, APLC, Pasadena, CA, Amy Prokop, Carl Shusterman, Law Offices of Carl M. Shusterman, Los Angeles, CA, for Plaintiffs-Appellants.
Aaron Nelson, Trial, DOJ-U.S. Department of Justice, Washington, DC, for Defendants-Appellees.
Mary A. Kenney, American Immigration Law Foundation, Washington, DC, for Amicus Curiae.
Anthony J. Favero, Robert L. Reeves, Esquire, Reeves & Associates, APLC, Pasadena, CA, Jeremiah Johnson, Johnson & McDermed, LLP, San Francisco, CA, for Plaintiffs-Appellants Teresita G. Costelo and Lorenzo P. Ong.
Elizabeth J. Stevens, Assistant Director, Gisela Ann Westwater, Trial, Aaron Nelson, Trial, DOJ-U.S. Department of Justice, Washington, DC, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit *922 Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.